Citation Nr: 0633312	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability evaluation for chronic 
costochondritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had honorable active service from October 2001 to 
November 2001.

This appeal arises from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas that granted service connection for chronic 
costochondritis with a rating of 10 percent disabling 
effective November 30, 2001.  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for a higher rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his hearing, the veteran testified that he received 
treatment at a VA clinic in May 2006 and was also scheduled 
for appointments at the VA clinic in June 2006 and August 
2006 for treatment of costochondritis.  The veteran also 
requested the retrieval of his medical records from Christus 
Spohn Hospital in Beeville, Texas that have not been 
associated with the claims file. 

The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  38 
U.S.C.A. § 5103A(b),(c) (West 2002). 

The veteran also testified that he has been forced to change 
his employment 5 times as a result of his physical 
limitations caused by his costochondritis.  Specifically, the 
veteran claims that his employment at Luke Air Force Base in 
Arizona was terminated as a result of his physical 
limitations.  A treatment note from the Beeville Family 
Practice in May 2004 also advised the veteran to discontinue 
his work for medical reasons until further notice.  The 
veteran stated that he currently works as a security officer 
for the Christus Spohn Hospital in Alice, Texas where he has 
worked since February 2006.  This testimony potentially 
raised the question of entitlement to an extraschedular 
evaluation.  In such a case the veteran must be afforded an 
opportunity to submit employment records showing the impact 
of his disability on employment.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Request any available VA clinical 
records of treatment for costochondritis 
since November 2001.  Specifically, 
records from treatment at the Beeville, 
Texas VA Clinic from May to August 2006 
should be requested.

2.  Take the necessary steps to obtain 
all records of the veteran's treatment at 
Christus Spohn Hospital for 
costochondritis.

3.  Invite the veteran to submit 
employment and other records showing the 
impact of his chronic costochondritis on 
his employment.

4.  If records are received showing 
marked interference with employment 
caused by costochondiritis refer the case 
to the Under Secretary for Benefits or 
the Director, Compensation and Pension 
Service for consideration of the 
assignment of an extraschedular rating 
for the veteran's service-connected 
chronic costochondritis pursuant to the 
provisions of 38 C.F.R. § 3.321(b).

5.  Then re-adjudicate the claim on 
appeal.  If any determination remains 
adverse to the veteran, issue a 
supplemental statement of the case before 
the claims folder is returned to the 
Board, if otherwise in order.

The case should then be returned to the Board, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (6).



